JUSTICE RICE
specially concurring.
¶24 Section 41-5-205, MCA (1999), provides that the youth court *106retains jurisdiction until the youth reaches age twenty-one, unless jurisdiction is “terminated by the court.” Here, the youth court did not expressly terminate its jurisdiction, but, rather, stated it was retaining jurisdiction until K.D.K. reached age twenty-one “for financial purposes, such as payment of fees/fines, attorney fees and/or restitution.” Thus, and without a clear statement of termination of its jurisdiction, I would not interpret the youth court’s order as terminating jurisdiction to address restitution, because restitution falls within the term “financial purposes.”
¶25 The Court draws upon the apparent finality of the initial restitution order to conclude that the District Court terminated its jurisdiction. However, I believe this conclusion confuses finality of an issue with the court’s jurisdiction over the issue.
¶26 Nonetheless, I concur in the Court’s holding for the reason that the second restitution order provided for compensation for the victim that exceeds that which is authorized by statute. See § 41-5-1512(14), MCA (1999).